DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barber et al. (US 20090185526) in view of Choi et al. (US 20200235867).
Considering claims 21, 31, Barber teaches a wireless communication method/apparatus, comprising: 
determining, by a base station (110), a transmission setting (rules) for a group of data transmission configuration in M groups (SFs) of data transmission configurations, M being a positive integer ([Fig.1-2, [0019]-[0021] BS 110 typically assigns each of these MSs 120 one or more connection identifiers…MSs 120 and the BSs 110 establish service flows (SFs) to assist in the regulation of communications between the MSs 120 and BSs 110,… SFs may be created, changed, or deleted through a series…), wherein the transmission setting comprises a transmission scheme of a data channel corresponding to multiple control information sets on a control channel (Fig.1-2, table 1-4, [0019]-[0042] SFs are unidirectional flows of packets with a particular set of shared Quality of Service (QoS) parameters, such as traffic priority, maximum sustained traffic rate, maximum burst rate, minimum tolerable rate, scheduling type, ARQ type, maximum delay, tolerated jitter, service data unit type and size, bandwidth request mechanism to be used, transmission PDU formation rules, or the like…SFs may be created, changed, or deleted through a series…); and 
transmitting, by the base station (110), the multiple control information sets to a mobile station on the control channel based on the transmission setting, wherein each of the multiple control information sets comprises a transmission indicating a transmission unit associated with the corresponding control information set (Fig.1-2, table 1-4, [0019]-[0042] SFs are unidirectional flows of packets with a particular set of shared Quality of Service (QoS) parameters, such as traffic priority, maximum sustained traffic rate, maximum burst rate, minimum tolerable rate, scheduling type, ARQ type, maximum delay, tolerated jitter, service 
wherein a length of the transmission is determined based on a number of the multiple control information sets (table 1-4, [0019]-[0042] dependent at least in part upon the number of SFs and parameters involved).
Barber do not clearly disclose a transmission unit field.
Choi teaches a transmission unit field (table 2, 17-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Choi to Barber in order to provide a control channel structure that can be flexibly configured to satisfy wireless communication requirements of a system.
  Considering claims 22, 27, 32, 37, Barber and Choi further teach wherein the number of the multiple control information sets is represented as N (Barber: Fig.1-2, table 1-4, [0019]-[0042] SFs are unidirectional flows of packets with a particular set of shared Quality of Service (QoS) parameters, such as traffic priority, maximum sustained traffic rate, maximum burst rate, minimum tolerable rate, scheduling type, ARQ type, maximum delay, tolerated jitter, service data unit type and size, bandwidth request mechanism to be used, transmission PDU formation rules, or the like…SFs may be created, changed, or deleted through a series…), and wherein the length of the transmission unit field is indicated in a number of bits (Barber: [0032] 4 bits in length), the number of bits being equal to ceiling[log2 (N)] (Choi: [0349], [0351], [0579]). 
 Considering claims 23, 28, 33, 38, Barber and Choi further teach wherein time-frequency resources for the multiple control information sets are overlapping or non-overlapping in time and frequency domain (Choi: Fig.16, [0258]).  
Considering claims 24, 29, 34, 39, Barber and Choi further teach dynamically signaling, by the base station in part based on the transmission unit field, resource allocation information to the mobile station for data scheduled by the transmission setting, wherein the signaling indicates one or more data sub-regions that are mapped to the transmission unit in both time and frequency domain (Barber: Fig.1-2, table 1-4, [0019]-[0042] , Choi:  .  
Considering claims 25, 30, 35, 40, Barber and Choi further teach wherein the signaling comprises a bitmap that indicates mapping of the data sub-regions to the transmission unit, wherein a length of the bitmap corresponds to a total number of the data sub-regions, and wherein each data sub-region has a corresponding bit location in the bitmap with a value indicating whether the data sub-region includes scheduled data (Choi: [0088]-[0089], [0249]). 
Considering claims 26, 36, Barber teaches a wireless communication method/apparatus, comprising: 
receiving, by a mobile station (120), multiple control information sets on a control channel from a base station based on a transmission setting for a group of data transmission configuration in M groups of data transmission configurations, M being a positive integer ([Fig.1-2, [0019]-[0021] BS 110 typically assigns each of these MSs 120 one or more connection identifiers…MSs 120 and the BSs 110 establish service flows (SFs) to assist in the regulation of communications between the MSs 120 and BSs 110,… SFs may be created, changed, or deleted through a series…), 
wherein the transmission setting comprises a transmission scheme of a data channel corresponding to the multiple control information sets on the control channel (Fig.1-2, table 1-4, [0019]-[0042] SFs are unidirectional flows of packets with a particular set of shared Quality of Service (QoS) parameters, such as traffic priority, maximum sustained traffic rate, maximum burst rate, minimum tolerable rate, scheduling type, ARQ type, maximum delay, tolerated jitter, service data unit type and size, bandwidth request mechanism to be used, transmission PDU formation rules, or the like…SFs may be created, changed, or deleted through a series…), 
wherein each of the multiple control information sets comprises a transmission indicating a transmission unit associated with the corresponding control information set (Fig.1-2, table 1-4, [0019]-[0042] SFs are unidirectional flows of packets with a particular set of shared Quality of Service (QoS) parameters, such as traffic priority, maximum sustained traffic rate, maximum burst rate, minimum tolerable rate, scheduling type, ARQ type, maximum delay, tolerated jitter, service data unit type and size, bandwidth request mechanism to be used, transmission PDU formation rules, or the like…completing the transmission of the parameters for the multiple SFs), and 
wherein a length of the transmission is determined based on a number of the multiple control information sets (table 1-4, [0019]-[0042] dependent at least in part upon the number of SFs and parameters involved).
Barber do not clearly disclose a transmission unit field.
Choi teaches a transmission unit field (table 2, 17-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Choi to Barber in order to provide a control channel structure that can be flexibly configured to satisfy wireless communication requirements of a system.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAI M NGUYEN/Primary Examiner, Art Unit 2641